In an action to recover brokerage commissions claimed to be due plaintiff in connection with the sale of a nursing home, the plaintiff appeals from a judgment of the Supreme Court, Queens County, entered May 12, I960, upon the decision of the Justice at Special Term, after a nonjury trial, dismissing the complaint on the merits. Judgment affirmed, with costs. The evidence is sufficient to sustain the finding that the notice mailed by plaintiff to defendants Ward and Orth advising them the Roddens were prospective purchasers, was never received by the addressee. The evidence is also sufficient to sustain the finding that there was no proof of fraud, conspiracy, or inducement of breach of contract. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.